DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	 This application is a CON of 15/603,487 filed on May 24, 2017, and claims priority to TAIWAN 106105625 filed on February 20, 2017. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/603,486, filed on May 24, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The information disclosure statement filed on May 19, 2021 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
	
Application Status
	This action is being written in response to the CON application filed on August 3, 2020. Claims 7-9 are currently pending and under examination.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Patent Agent Daniel Schatz on August 25, 2022. 

The application has been amended as follows: 
Claims 1-6 have been canceled without prejudice or disclaimer. 
Claims 7-9 have been amended in the following manner: 

Claim 7 (Amendment): A method of promoting bone regrowth, comprising: 
administrating to a subject in need thereof, an effective amount of a composition comprising Lactobacillus plantarum GMNL-662 and a pharmaceutically acceptable carrier, wherein the Lactobacillus plantarum GMNL-662 is deposited in the China Center for Type Culture Collection (CCTCC) with an accession number of CCTCC M2016571 on Oct. 17, 2016; wherein the Lactobacillus plantarum GMNL-662 has an ability to improve [[the]] expression of osteocalcin gene, an ability to promote [[the]] expression of cytokine TGF-b, and an ability to inhibit [[the]] expression of osteoclast gene TRAP-5. 

Claim 8 (Amendment): The method according to claim 7, wherein the Lactobacillus plantarum GMHL-662 is a viable strain. 

Claim 9 (Amendment): The method according to claim 7, wherein the composition is a nutritional supplement,  a food, or a combination thereof. 

Claim 10 is new, and has been added as follows: 

Claim 10 (New): The method according to claim 7, wherein the Lactobacillus plantarum GMHL-662 is a dead strain. 

Relevant Prior Art
	The closest prior art is Ohlsson et al., “Probiotics Protect Mice from Ovariectomy-Induced Cortical Bone Loss”, PLoS ONE, March 2014, Vol. 9, Issue 3, e92368, 8 pages. 
	Ohlsson teaches the use of a probiotic treatment to protect mice from ovx-induced bone loss (abstract). Ohlsson teaches the use of a single Lactobacillus strain, L. paracasei DSM13434 (L. para), or a mixture of three strains, L. paracasei DSM13434, L. plantarum DSM 15312 and L. plantarum DSM 15313 (L. mix), given in the drinking water during 6 weeks, starting 2 weeks before ovx (abstract). The L. strains were given in the drinking water at a concentration of 109 colony-forming units (cfu)/ml while control mice received tap water with vehicle (glycerol) (p.2, 2nd column top paragraph). Ohlsson teaches that cortical bone mineral content was higher in both L. para and L. mix treated ovx mice compared to vehicle (veh) treated ovx mice (abstract). Ohlsson further teaches that probiotic treatment reduced the expression of two inflammatory cytokines TNFα and IL-1β, and increased the expression of osteoprotegerin (OPG), a potent inhibitor of osteoclastogenesis, in cortical bone of ovx mice (abstract). 
	The teachings of Ohlsson do not rise to the level of anticipation or obviousness because the Ohlsson reference does not teach the Lactobacillus plantarum GMNL-662 strain. Ohlsson does not teach improving the expression of osteocalcin, promoting the expression of TGF-β, or inhibiting the osteoclast gene TRAP-5 as a result of their treatments. Ohlsson does not teach the use of a dead strain. Therefore, the Ohlsson reference is substantially different from the instant application, but is the most relevant prior art. 

	Chiang et al., “Antiosteoporotic Effects of Lactobacillus-Fermented Soy Skim Milk on Bone Mineral Density and the Microstructure of Femoral Bone in Ovariectomized Mice”, Journal of Agricultural and Food Chemistry, 2011, Vol. 59, pp. 7734-7742, referred to as Chiang 2011, is cited as relevant prior art. 	
	Chiang 2011 teaches using Lactobacillus paracasei subspecies paracasei NTU 101 (NTU101F) and Lactobacillus plantarum NTU 102 (NTU 102F) as starters to ferment soy skim milk (abstract). Chiang 2011 teaches that this composition was used as a nutritional supplement for 8 weeks to ovariectomized (OVX) mice (abstract). Chiang 2011 teaches that the soy skim milk was inoculated with the strains for fermentation at 37°C for 24 hours, lyophilized, and stored at 4°C before use (p.7734, 2nd column, Preparation of Soy Skim Milk Fermented with Lactic Acid Bacteria (LAB)). Chiang 2011 observed that administration with soy milk in OVX rats showed that the trabecular bone volume was 68% higher and trabecular thickness (Tb.Th.) thicker than the OVX group (p.7739, 2nd column). 
The teachings of Chiang 2011 do not rise to the level of anticipation or obviousness because the Chiang 2011 reference does not teach the Lactobacillus plantarum GMNL-662 strain. Chiang 2011 does not teach improving the expression of osteocalcin, promoting the expression of TGF-β, or inhibiting the osteoclast gene TRAP-5 as a result of their treatments. Chiang 2011 does not teach the use of a live strain. Therefore, the Chiang 2011 reference is substantially different from the instant application, but is relevant prior art. 

Chiang et al., “Effect of bioactive compounds in Lactobacilli-fermented soy skim milk on femoral bone microstructure of aging mice”, Journal of Science of Food and Agriculture, 2012, Vol. 92, Issue 2, pp. 328-335, referred to as Chiang 2012, is cited as relevant prior art.  
Chiang 2012 teaches using lactobacilli-fermented soy skim milk as a nutritional supplement for 6 weeks to investigate its anti-osteoporosis effect in 13-month old female BALB/c aging mice (abstract). Chiang 2012 teaches feeding freeze dried powder of soy skim milk fermented by Lactobacillus paracasei subsp. Paracasei NTU 101 (NTU 101F) and L. plantarum NTU 102 (NTU 102F) (abstract). Chiang 2012 teaches that trabecular bone volumes in mice fed NTU 101F and NTU 102F increased by a factor of 3.48 and 2.16 compared with control values, respectively (abstract). Chiang 2012 teaches that dietary supplement with fermented soy skim milk can attenuate aging-induced bone loss in BALB/c mice and possibly lower the risk of osteopenia and osteoporosis in aging (abstract). 
The teachings of Chiang 2012 do not rise to the level of anticipation or obviousness because the Chiang 2012 reference does not teach the Lactobacillus plantarum GMNL-662 strain. Chiang 2012 does not teach improving the expression of osteocalcin, promoting the expression of TGF-β, or inhibiting the osteoclast gene TRAP-5 as a result of their treatments. Chiang 2012 does not teach the use of a live strain. Therefore, the Chiang 2012 reference is substantially different from the instant application, but is relevant prior art. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of claims 7-10 requires Lactobacillus plantarum strain GMNL-662. The specification discloses that this strain is one of a plurality of strains mainly isolated from human intestines (specification, paragraph 0022). The specification describes sequencing procedures and primers used to confirm strain identity as Lactobacillus plantarum (specification, paragraph 0022 – 0026). The specification further describes experiments performed to demonstrate the Lactobacillus plantarum GMNL-662 strain’s ability to stimulate bone regrowth using both viable strains and dead strains (Figs. 1, 2 and 3). The strain was administered to mice orally, and bone volume/tissue volume was analyzed using the backbone of the femur (specification, paragraphs 0030 – 0038). 
Claims are directed towards eligible subject matter because the claims are directed towards a process of treating a subject in need using a naturally occurring material (Lactobacillus plantarum GMNL-662). Although the Lactobacillus plantarum GMNL-662 strain is naturally occurring, the claims are directed towards a method of use, and therefore directed towards patent eligible subject matter. 
The claims which are directed towards Lactobacillus plantarum GMNL-662 are considered to be enabled in view of applicant’s compliance with the Deposit requirements. Applicant’s Certificate of Deposit under the Budapest Treaty dated October 17, 2016 has been received. Applicant has provided a statement dated August 3, 2020 declaring that all restrictions imposed by the depositor on the availability to the public of the following microorganism will be irrevocably removed upon the issuance of a patent: Lactobacillus plantarum GMNL-662 (China Center for Type Culture Collection (CCTCC) Accession No. CCTCC M 2016571). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-10 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636